ELECTRODE ASSEMBLY HAVING AN ELECTRODE SUBASSEMBLY, AND BATTERY INCLUDING THE ELECTRODE ASSEMBLY

Primary Examiner: Gary Harris 		Art Unit: 1727       July 14, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Allowable Subject Matter
Claims 1-6, 8-16 & 18-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 The art made of record YASUDA et al. US 2018/0277643 discloses a battery (see abstract and title), an electrode assembly (see figures 5-8) comprising an electrode subassembly comprising a first electrode plate (negative electrode 3) and a second electrode plate (positive electrode 5).  Wherein the electrode subassembly winds to form the electrode assembly (see figure 4).  The first electrode plate comprises a first electrode plate unit (3a, b & c, see figure 8).  The first electrode plate unit comprises a bipolar current collector, a first active layer, and a second active layer, the bipolar current collector being disposed between the first active layer and the second active layer [0041-0044].  Wherein the first active layer is electrically connected to the second active layer (see figure 8); and, the second electrode plate comprises a composite current collector (for instance 10D, from figure 9, [0225, 0230 & 0316], a third active layer, and a fourth active layer [0043, 0125], the composite current collector being disposed between the third active layer and the fourth active layer [0125], wherein the third active layer is electrically insulated from the fourth active layer (layer 4, shown in for instance figures & 7 & 8, is an insulating layer and meets the limitations of the claim,  [0230, 0233 & 0247]).
However, YASUDA does not provide a structure that would include a bipolar current collector comprising a conducting layer, a first metallic layer, and a second metallic layer; the conducting layer is disposed between the first metallic layer and the second metallic layer; and, the composite current collector comprises an insulating layer, a third metallic layer, and a fourth metallic layer; the insulating layer is disposed between the third metallic layer and the fourth metallic layer which provides sufficient specificity as illustrated for instance in figure 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727